Citation Nr: 1414247	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served in the Marine Corps from June 1956 to February 1961.  He also served in the Air Force from February 1961 to February 1977, from February 1977 to July 1986, and from November 1982 to July 1986.  The appellant is the surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appellant requested a hearing in an April 2010 statement.  However, a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  38 C.F.R. § 20.702(e).  Here, in March 2012, the appellant's representative withdrew the request for a hearing in writing, and the Board will therefore proceed to adjudicate the appeal.  Id.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran died in March 2007.  

2.  The Veteran's death certificate lists the immediate cause of death as obstructive pneumonia.  Metastatic carcinoma to thoracic spine was listed as a condition leading to the immediate cause of death, and an underlying cause of death was carcinoma of the lung.  

3.  At the time of his death, the Veteran had no service-connected disabilities.   
4.  The conditions ultimately resulting in the Veteran's death were unrelated to his military service, to include as due to exposure to herbicides, and not shown to have manifested to a compensable degree within a year of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can also be established through application of statutory presumptions, including for chronic diseases, such as malignancies, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  
Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also relevant to this claim, veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service, including, among others, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea), or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994).

Moreover, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  See Haas at 1193-1194; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace);  see also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam). The Federal Circuit in Haas also held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Id.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).
Service connection may also be established if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Turning to the evidence of record, the Veteran died in March 2007.  The appellant contends that the Veteran was exposed to Agent Orange while serving in the United States Air Force and that such exposure caused the Veteran's death.  Specifically, the appellant maintains that the Veteran was in Vietnam as part of classified missions.  She also stated that the Veteran repaired aircraft (C-123) used to spray Agent Orange between 1961 and 1971 and that the Veteran was in a field in Vietnam when repairing radio problems on a C-123.  

As an initial matter, while the appellant, as a lay person, is competent to report what comes to her through her sense, she is not competent to provide a complex medical opinion, such as what caused the Veteran's death.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the appellant's opinion alone is insufficient to establish that the Veteran was exposed to herbicides and that such exposure caused his death. 

As noted, the Veteran's death certificate lists the immediate cause of death as obstructive pneumonia.  Metastatic carcinoma to thoracic spine was listed as a condition leading to the immediate cause of death, and an underlying cause of death was carcinoma of the lung.  

A review of the Veteran's service treatment records show the Veteran received treatment once in service for possible pneumonia in 1977.  He was advised to have fluids and rest.  There was no other treatment for pneumonia during service.  A March 1981 x-ray of the chest showed fibrotic scarring, identified as probable residual from old granulomatous infection.  The remaining study was normal.  Moreover, at the time of separation in 1986, a medical examination showed the lungs and chest were normal, including a normal chest x-ray.  

Service treatment records are also negative for complaints, treatment, or diagnoses of cancer in the spine and lungs.  Not only was the Veteran's chest found clinically normal at the 1986 separation examination, his spine was also found to be clinically normal.  In the report of medical history, the Veteran also denied shortness of breath; chronic cough; tumor, growth cyst, cancer; and recurrent back pain.  

Although the Veteran affirmed pain or pressure in chest, the physician's summary indicated that the Veteran had bronchial pneumonia as a child with no complications, no sequelae.  The physician's summary also noted the Veteran's hospitalization for chest pain in 1979.  The physician stated no cardiac etiology was found and a diagnosis of musculoskeletal pains was rendered; there were no complications, no sequelae from the treatment.  

Service personnel records indicate the Veteran was repeatedly commended for his work as an aircraft radio repairman and airborne communications systems repairman.  A June 1968 evaluation specifically discusses the Veteran's work while stationed in Thailand from March 1968 through June 1968, noting that "strict security measures prevent a complete and detailed report of [the Veteran's] activities."  However, the evaluation indicates the Veteran was charged with "handling classified items."  There is no indication that handling classified items necessitated service in Vietnam, rather than at his station in Thailand.  Indeed, there is no reference to Vietnam in the personnel records.  Instead, the record shows the Veteran was stationed in Japan, Thailand, and the Philippines.  Moreover, the Veteran's DD-214 for the period of service from February 1969 through February 1973 specifically states "Vietnam-no."

The record also contains lay statements from fellow veteran "G.B." that assert the Veteran reported being part of top secret missions in Vietnam.  The Veteran's sister also submitted a statement in May 2009 asserting the Veteran stepped foot in Vietnam as part of a classified mission.

The Board recognizes that the Veteran's awards include the Vietnam Service Medal with Three Devices, Republic of Vietnam Gallantry Cross with Palm, and the Republic of Vietnam Campaign Medal.  However, these medals do not definitively denote in-country service during the Vietnam era.  

As such, the Board finds that the personnel records are the most probative evidence with regard to whether the Veteran stepped foot in Vietnam.  Although the Veteran may have been part of classified missions, there is simply no indication in the personnel record to suggest that he went to Vietnam.  
After separation, in 1994, the Veteran was first diagnosed and treated for colon cancer.  Subsequently, medical records from 2006 show the Veteran's treatment for back pain, and a mass was discovered in his spine.  A biopsy revealed a small dense fibrous fragment infiltrated by carcinoma considered consistent with metastatic poorly differentiated neoplasm favoring an adenocarcinoma.  Treatment records from 2007 also document the Veteran's diagnosis of lung cancer.  

After a full review of the record, the Board finds that the criteria for service connection for the cause of the Veteran's death, to include as due to exposure to herbicides, have not been met.  With regard to the Veteran's pneumonia, which was identified as the immediate cause of death, service treatment records reference treatment for pneumonia, but such treatment was complete upon separation, with no indication of residual symptomatology, as specifically indicated by the examiner at that time.  In addition, there is no indication that the Veteran had cancer of any kind within one year of service.  Rather, the Veteran was diagnosed with cancer in 2006, twenty years after separation from service.  Moreover, the Veteran's personnel records do not show in-country service in Vietnam.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Here, the duty to notify was satisfied by June 2007 and March 2009 letters to the appellant.  The appellant also received notification in May 2008 regarding the impact of Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) on her claim for benefits with regard to the Veteran's eligibility for the presumptive exposure to herbicides.  
Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, personnel records, private medical records, and VA treatment records have been associated with the claims file.  
VA has a duty to assist a claimant in obtaining a medical opinion whenever such opinion is "necessary to substantiate the claimant's claim."  38 U.S.C.A. § 5103A(a)(1).  In this regard, a medical opinion has not been obtained.  

Nevertheless, none is required, as "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  In this case, there is no evidence or contention that the Veteran's cancer manifested until many years after service.  Moreover, the appellant's only contention is that the Veteran's fatal lung cancer was the result of exposure to herbicides during service.  As there is no competent evidence of exposure to herbicides in service, and no competent evidence that the Veteran's fatal lung and back cancer was due to herbicide exposure, there is no reasonable possibility that obtaining a medical opinion would aid in substantiating the claim.  Id.  Therefore, VA has no duty to provide such assistance in this case.

Based upon the foregoing, no further notice or assistance to the appellant is required for fair adjudication of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


